Title: To Thomas Jefferson from Thomas Mann Randolph, 14 October 1808
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Monticello october 14. 1808
                  
                  I was induced to leave the loose papers in the Cartoon by these words in your letter of the 4th “it is possible I may have taken these papers out of the cartoon tied them up with twine for packing” and by finding the three bundles sent by last mail actually tied with twine and separated as if for “packing with the others” which you carried. I have now inclosed every thing in the Cartoon without further knowledge than reading the indorsements on two or three of the uppermost.
                  last week.
                  I saw Mr. Me[r]iwether yesterday and learned from him that Colo. Lewis had got a little better although not very likely to hold out long.
                  I have had all the irons of my plough done some time but cannot get the Beam handles & mould board till next week. I think this last may be better contrived of one piece to shift from one side to the other but it cannot be a perfect mould board as the two sides of the piece on the two ends must be alike. This latter I think I shall confess, allthough for a hill-side plough a straight piece will answer well enough, and when the acctivity would admit of turning the earth to the hill I should prefer doing so with the perfect m. board, to obtain ridges, which effectually stop all water. I am much pleased to hear of the Dynamometer for I have never been able to determine whether the m. board calculated for the least friction but retaining the weight of the detached Sod very long or that causing much friction but riding the plough of the weight speedily was the easiest in the draught.
                  The family is quite well. Benjamins eye promises to get well without any permanent injury but it is still pusulent. 
                  with affectionate attachment yr Ob
                  
                     Th: M. Randolph 
                     
                  
                  
                  
    The neighbours, my overseer and the black people all say that for a Hill-side plough it must answer.

               